Exhibit 10.46

 

COLLATERAL ASSIGNMENT

 

This Collateral Assignment (this “Assignment”) is made to be effective as of
September 1, 2011, by and between Heron Lake BioEnergy, LLC, a Minnesota limited
liability company (the “Company”) and AgStar Financial Services, PCA, an United
States instrumentality (the “Lender”).

 

The Company and Lender have entered into a Fifth Amended and Restated Master
Loan Agreement, dated to be effective as of September 1, 2011, as amended,
modified and restated from time to time (the “MLA”), under which the Lender has
extended certain financial accommodations to the Company.  As a condition to the
making of the loans to the Company under the MLA, the Lender has required the
execution hereof by the Company, and the acknowledgment hereof and consent
hereto by Gavilon, LLC, a Delaware limited liability company (the “Gavilon”).

 

Accordingly, in consideration of the foregoing, the parties agree as follows:

 

1.             For good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Company does hereby grant, assign, transfer and set
over unto the Lender all of its right, title and interest in and to the
following contracts: (a) Master Netting, Setoff, Credit and Security Agreement
between Gavilon and the Company, (b) Corn Supply Agreement between Gavilon and
the Company, and (c) Ethanol and Distiller’s Grains Marketing Agreement between
Gavilon and the Company, each dated on or about the date of this Agreement, as
the same may be extended, renewed, amended or otherwise modified from time to
time (collectively the “Contract”).  True and correct copies of the foregoing
agreements are attached here to as Exhibit A.

 

2.             The Company agrees that the Lender does not assume any of the
obligations or duties of the Company under and with respect to the Contract
unless and until the Lender shall have given Gavilon written notice that it has
affirmatively exercised its right to assume the Contract following the
occurrence of an Event of Default under the MLA.  In the event that the Lender
does not exercise its right to assume the Contract, the Lender shall have no
liability whatsoever for the performance of any of such obligations or duties. 
For the purpose of performing under the Contract, the Lender may, in its
absolute discretion, reassign its right, title and interest in the Contract,
upon notice to Gavilon and subject to the terms of the Contract but without any
requirement of the Company’s consent.

 

3.             The Company represents and warrants there have been no prior
assignments of the Contract, that the Contract is a valid and enforceable
agreement and that neither party is in default thereunder and that all
covenants, conditions and agreements have been performed as required therein,
except those not due to be performed until after the date hereof.  The Company
agrees that no material change in the terms thereof shall be valid without the
prior written approval of the Lender.  The Company agrees not to assign, sell,
pledge, mortgage or otherwise transfer or encumber its interest in the Contract
so long as this Assignment is in effect.

 

4.             The Company hereby irrevocably constitutes and appoints the
Lender as its attorney-in-fact, effective only upon the occurrence and during
the continuance of an Event of Default under the MLA, to demand, receive and
enforce the Company’s rights with respect to the Contract, to make payments
under the Contract and to give appropriate receipt, releases and satisfactions
for and on behalf of and in the name of the Company, at the option of the Lender
in the name of the Lender, with the same force and effect as the Company could
do if this Assignment had not been made.

 

5.             This Assignment shall constitute a perfected, absolute and
present assignment provided that the Lender shall have no right under this
Assignment to enforce the Company’s rights with respect to the Contract until an
Event of Default shall occur and be continuing under the MLA.  Upon the
occurrence and during the continuance, the Lender may, without affecting any of
its rights or remedies against the Company under any other instrument, document
or agreement, exercise its rights under this Assignment as the Company’s
attorney-in-fact in any manner permitted by law.

 

--------------------------------------------------------------------------------


 

6.             The Company hereby agrees to indemnify and hold Lender harmless
from and against any and all claims, demands, liabilities, losses, lawsuits,
judgment, and costs and expenses, including without limitation reasonable
attorneys’ fees, to which Lender may become exposed, or which Lender may incur,
in exercising any of its rights under this Assignment.

 

7.             Subject to the aforesaid limitation of further assignment by the
Company, this Assignment shall be binding upon the Company, its successors and
assigns, and shall inure to the benefit of the Lender, its successors and
assigns.

 

8.             This Assignment can be waived, modified, amended, terminated or
discharged only explicitly in writing signed by the Lender.  A waiver signed by
the Lender shall be effective only in a specific instance and for the specific
purpose given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of the Lender’s rights or remedies hereunder.  All rights and
remedies of the Lender shall be cumulative and shall be exercised singularly or
concurrently, at the Lender’s option, and the exercise or enforcement of any one
such right or remedy shall neither be a condition to nor bar the exercise of
enforcement of any other.

 

IN WITNESS WHEREOF, the Company executed this Collateral Assignment to be
effective as of September 1, 2011.

 

 

HERON LAKE BIOENERGY, LLC, a Minnesota limited
liability company

 

 

 

 

 

/s/ Robert J. Ferguson

 

By Robert J. Ferguson

 

Its: President

 

--------------------------------------------------------------------------------


 

CONSENT TO ASSIGNMENT

 

In consideration of the promises of the parties to the above Assignment and this
Consent to Assignment, and subject to the terms contained herein and in the
above Assignment, the undersigned (“Gavilon”) hereby consents to the assignment
of the Contract (as defined below) in the event that the Lender notifies Gavilon
that it has assumed the duties and obligations of the Company under the terms of
the above Assignment and acknowledges and agrees with the Lender as follows:

 

1.             Gavilon and the Company have entered into the following
agreements: (a) Master Netting, Setoff, Credit and Security Agreement between
Gavilon and the Company, (b) Corn Supply Agreement between Gavilon and the
Company, and (c) Ethanol and Distiller’s Grains Marketing Agreement between
Gavilon and the Company, each dated on or about the date of this Agreement, as
the same may be extended, renewed, amended or otherwise modified from time to
time (collectively the “Contract”).

 

2.             The Contract has not been amended since the date of execution by
Gavilon and Company.

 

3.             Upon the occurrence and continuance of an Event of Default under
the MLA (as MLA is defined in the Collateral Assignment entered between Lender
and Company of which this Consent to Assignment is a part) and notification to
Gavilon that Lender has personally undertaken performance under the Contract,
including the obligation to take and/or pay for service under the Contract,
Gavilon will, at the Lender’s request, continue performance to Lender as an
assignee of the Contract in accordance with the terms thereof, provided that
Gavilon shall be reimbursed in accordance with the terms of Contract.

 

4.             The Lender may enforce the obligations of the Contract with the
same force and effect as if enforced by the Company, provided that Lender is
fully performing the obligations of the Company under the Contract, including
but not limited to the obligation to make payment to Gavilon.  Upon assumption
of the Contract by the Lender, Gavilon may enforce the obligations of the
Contract against the Lender with the same force and effect as if enforced
against the Company.  Gavilon will accept Lender’s performance in lieu of
performance by the Company and in full satisfaction of those obligations for
which performance is made.

 

5.             Lender may not further assign the Contract without first having
obtained the consent of Gavilon, such consent to be at Gavilon’s sole
discretion.

 

6.             Nothing herein shall be interpreted as extending in any way the
termination date contained in the Contract or otherwise creating any additional
obligation or duty on Gavilon’s behalf other than those that may be set forth in
the Contract.

 

7.             Gavilon will give the Lender prompt written notice of any default
by the Company under the Contract and in accordance with the terms of that
certain Intercreditor Agreement between Lender and Gavilon of even date herewith
(the “Intercreditor Agreement”).  If any term is inconsistent between this
Consent and the Intercreditor Agreement, the Intercreditor Agreement shall
control.

 

Dated:   September 1, 2011

GAVILON, LLC,
a Delaware limited liability company

 

 

 

/s/ John W. Neppl

 

 

 

By:

John W. Neppl

 

Its:

CFO

 

--------------------------------------------------------------------------------